Citation Nr: 0113458	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities for the period from July 2, 1992 to May 29, 
1993.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities for the period from May 30, 1993, to December 3, 
1997.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and brother-in-law


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) for the period from July 2, 1992, to May 
29, 1993, is addressed in the REMAND portion of this action.


FINDING OF FACT

The veteran was demonstrably unable to find employment due to 
his service-connected PTSD for the period from May 30, 1993, 
to December 3, 1997.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent 
for PTSD, for the period from May 30, 1993, to December 3, 
1997, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran claims he is entitled to a TDIU based on his 
service-connected PTSD for the period from July 1992 to 
December 1997.  He was denied a TDIU in an RO rating decision 
dated in September 1998, but was subsequently assigned a TDIU 
for the period from December 4, 1997, forward in an RO rating 
decision dated in September 1999.  The veteran claims 
entitlement to an earlier effective date for the TDIU.  The 
Board grants a TDIU for the period from May 30, 1993, through 
December 3, 1997, in this action.   

For the period from July 1992 to May 29, 1993, the disability 
picture is less clear.  There are indications in the claims 
file that the veteran had substantial employment during some 
of this time and that he was receiving inpatient VA treatment 
for alcoholism in Denver, Colorado, in March 1993.  There is 
also the description of the veteran's PTSD as "mild" in an 
October 1992 VA examination report, although the disability 
picture was complicated by problems with alcoholism.  Further 
development for this period of time is directed in the REMAND 
portion of this action.

In July 1992 and September 1992 the RO received an 
application, and revision of an application, respectively, 
for service connection for PTSD.  The veteran indicated he 
was not currently employed and completed information 
requested in the block entitled "IF YOU CLAIM TO BE TOTALLY 
DISABLED."  In the revised application, he indicated that 
his most recent employment, performing adult care for room 
and board, had ended in July 1992.  

Associated with his July 1992 application, the veteran 
submitted an October 1992 statement from a former employer, 
indicating that the veteran was unable to retain his 
employment as a home care provider for her. 

During an October 1992 VA examination, the examiner found 
that the veteran seemed to have a history and symptom complex 
consistent with PTSD, considered to be of mild degree.  The 
examiner further opined that of more importance immediately 
was the veteran's continued abuse of alcohol, for which he 
had been in treatment programs several times.  The veteran 
was also noted to tend to avoid other people and to be a 
loner.  

During an August 1994 VA psychiatric examination, the veteran 
was diagnosed as having alcohol dependence, currently 
inactive, and PTSD.  The veteran was noted to have an 
extensive history of alcohol dependence and treatment over 
the years.  He reported little motivation to work because his 
wages were garnished because he was on welfare and had to pay 
child support.  In addition, he described combat related 
stressors as a result of his service in Vietnam, and 
significant re-experiencing of this in the form of 
nightmares, intrusive memories, and exposure to symbolic 
phenomena which reminded him of the war, such as war movies, 
loud noises, dark tunnels, hollering, and authority figures.  
He described a significant level of generalized tension and 
anxiety since return from Vietnam.  The examiner opined that 
it was difficult to separate the extent of dysfunction 
imposed by the veteran's alcoholism versus PTSD, and that 
"the two may indeed be interrelated." 

In a September 1994 decision by a Social Security 
Administration (SSA) Administrative Law Judge, it was 
determined that the veteran met the disability insured status 
requirements under the laws of the SSA since May 1993, the 
date the veteran stated he became unable to work.  The 
veteran was noted not to have engaged in substantial gainful 
activity since May 30, 1993.  The medical evidence was found 
to establish the veteran had severe alcoholism with PTSD and 
some organic damage.  The veteran's SSA benefits were 
continued in a decision dated in December 1997.  The Social 
Security Administration records and underlying medical 
evidence were obtained from the SSA by the RO in August 1999.

In October 1994, the veteran sustained multiple traumas when 
hit by a car while walking across a road.  The medical 
evidence of record shows that he experienced multiple 
physical injuries, resulting in months of hospitalization, 
and also experienced some permanent organic brain damage as a 
result of the accident, further damaging his prospects for 
employment.

During a December 1997 VA examination, the veteran was 
diagnosed as having PTSD, a mood disorder due to head injury 
with mixed features, and alcohol dependence in full sustained 
remission.

During a May 1999 VA psychiatric examination, the examiner 
concluded that it was clear that the veteran could not 
possibly gain or sustain employment at the current time due 
to the level of severity of his difficulties.  The examiner 
noted that the veteran had long-standing chronic, severe 
problems with PTSD.  He elaborated that it appeared likely 
that the veteran's PTSD symptomatology would have a severe 
negative impact on his employability, even without the 
coexisting difficulties of dysthymia secondary to PTSD and 
the organic affective disorder which arose as a result of the 
closed brain injury.  He opined that the veteran was unable 
to gain or sustain employment at the current time due to the 
level of severity of his emotional difficulties, 
predominantly his PTSD symptomatology.

During his March 1999 RO hearing, the veteran described his 
last period of employment in early 1993 for about three or 
four months during which, despite difficulties with his 
supervisors and his disabilities, he worked a significant 
amount of overtime hours and made approximately $7,500.

Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board finds that detailed discussion of the Veterans 
Claims Assistance Act of 2000 is not required in the decision 
portion of this action, since the full benefits sought on 
appeal are granted for the matter decided herein, 
specifically for the period from May 30, 1993, to December 3, 
1997.  There is no prejudice to the veteran since the full 
benefits sought on appeal are granted for this period.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  The VCAA is 
further contemplated in the REMAND portion of this action.

Analysis

At the outset, the Board finds that the veteran's July 1992 
application for benefits, on which he indicated himself to be 
unemployed and totally disabled, constitutes an application 
for a 100 percent rating or, in the alternative, a TDIU.  A 
TDIU "is merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 420-421 (1999).  The claim for a TDIU remained 
unadjudicated until September 1998, and is the subject of the 
present appeal.  It is clear that the Court of Appeals for 
Veterans Claims (Court) intended Norris to apply to cases 
where a TDIU claim pre-dated the Court's holding in Norris.  
Thus, in Norris, an implied unadjudicated TDIU claim that had 
been raised in 1987 and 1989 was held to be an open claim.  
Since there was no final decision with respect to the open 
TDIU claim in Norris, there was no final RO decision subject 
to CUE attack.  Id. at 422.
 
In the present case, the veteran's July 1992 claim that he 
was unemployed due to disability that he claimed to be 
service-connected constitutes an explicit TDIU claim, which 
remained unadjudicated until September 1998, and, as noted 
above, is the subject of the present appeal.  The Court in 
Norris held that "[w]hen, as here, VA has failed to comply 
during the adjudication process with certain procedural 
requirements mandated by law or regulation, the claim remains 
pending in that VA adjudication process."  Norris v. West, 
12 Vet. App. 422 (1999).   Moreover, the RO's failure to 
adjudicate a TDIU claim does not constitute a final denial of 
that claim.  Id.

The RO, in accomplishing its duties in adjudicating the 
present claim, referred the veteran's claim to the Director 
of Compensation and Pension Service for extraschedular 
consideration.  The Board acknowledges that in an April 2000 
administrative decision, the Director of Compensation and 
Pension Service determined that "[s]ince the veteran is 
shown to have been employed subsequent to his application for 
service connected disability benefits, received on July 2, 
1992, the issue of IU from the date of this original claim is 
moot."  The Director's determination was made for purposes 
of adjudicating entitlement to an extra-schedular evaluation.  
The Board is mindful and respectful of this determination, 
and accordingly makes no finding herein as to the veteran's 
entitlement to an extraschedular rating.  The Board is 
equally mindful and respectful of the Director's implication 
that the original date of claim for a TDIU was July 2, 1992.

VA will grant a total rating for compensation purposes based 
on unemployability where the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  TDIU benefits may be available 
extraschedularly where a veteran does not meet the percentage 
requirements under 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) 
(2000).

In VAOPGCPREC 16-92 (July 24, 1992), VA's General Counsel 
held that although the Board is an appellate body, it is 
required to conduct a de novo review of the RO's decision, 
id. at 5, citing Boyer v. Derwinski, 1 Vet. App. 531, 534 
(1991); VAOPGCPREC 6-92 (March 6, 1992), and in doing so may 
consider arguments, subissues, statutes, regulations, or the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") analyses that were not 
considered by the RO if the veteran would not be prejudiced 
by such action.  General Counsel also cited case law 
indicating that the Board must consider subissues of the 
matter on appeal even where such subissues were not developed 
by the RO.  VAOPGCPREC 16-92 at 7. As the denial of a rating 
in excess of 50 percent for the veteran's individual 
disability ratings rendered him ineligible for TDIU benefits 
on a schedular basis, see 38 C.F.R. § 4.16(a) (1999), this 
matter must be viewed as a subissue of the TDIU question 
addressed by the statement of the case issued in May 2000 
that denied entitlement to an earlier effective date for a 
TDIU.  Although the November 1994 RO rating decision 
establishing the 50 percent rating decision was unappealed 
and is final, the TDIU claim which remained unadjudicated 
until the determination subject to the present appeal 
necessarily requires, under the very specific facts of this 
case, consideration of the subissue of the 50 percent 
schedular rating in effect prior to December 1997, but under 
a record which has been greatly supplemented since that time.

The Board emphasizes that it is not herein revisiting or 
reopening the November 1994 prior final RO rating decision 
establishing a rating of 50 percent for PTSD, or in any 
manner reconsidering that decision or finding that there was 
clear and unmistakable error, or any type of error, in that 
decision.  The RO has obtained a large quantity of new and 
pertinent evidence since that time, which the Board is 
applying to the currently pending July 1992 claim of 
entitlement to a TDIU.  Especially noteworthy in this regard 
are the Social Security Administration records and underlying 
medical evidence developed and obtained by the SSA, in which 
it was determined that the veteran had met the disability 
insured status requirements under the laws of the SSA since 
May 1993.  These records are highly supportive of the 
veteran's claim for a TDIU and were not obtained in full by 
VA until August 1999, many years after the now-final November 
1994 RO rating decision granting service connection for PTSD 
and assigning a rating of 50 percent for PTSD.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991.  A claim such as 
this one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

During the pendency of the veteran's claim, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  "[W]here the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
[the veteran] . . . will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs 
(Secretary) to do otherwise and the Secretary did so."  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the version of the regulations in effect prior to 
November 7, 1996, a 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation for PTSD was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted (1) when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community;  (2) where there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior;  or (3) 
where the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (in 
effect prior to November 7, 1996).  

Under the amended regulations, a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week;  difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks);  impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation;  
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting);  and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication;  persistent delusions or 
hallucinations; gross inappropriate behavior;  persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place;  
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Code 9411 (1999).

Of strong probative value in this case is the May 1999 VA 
examiner's opinion.  After taking a careful longitudinal look 
at the record, he concluded that the veteran's PTSD 
symptomatology would have a severe negative impact on his 
employability, even without the coexisting difficulties of 
the dysthymia secondary to PTSD and the organic affective 
disorder which arose as a result of the closed brain injury.  
In the same vein, he opined that the veteran was unable to 
gain or sustain employment at the current time due to the 
level of severity of his emotional difficulties, 
predominantly his PTSD symptomatology.  The Board's analysis 
in this case has been complicated by the veteran's periods of 
active alcoholism (possibly related to his PTSD, according to 
the one VA examiner who addressed the question specifically 
in August 1994, two months prior to the automobile accident) 
and the organic brain damage sustained in the October 1994 
pedestrian-car accident.  Thus, the VA examiner's opinion 
that the veteran's PTSD, isolated from these other 
disabilities, is productive of severe negative impact on 
employability, is very relevant to the issue at hand.  The 
examination report makes clear that the examiner's 
determination was based on a detailed review of the medical 
evidence of record, going back to 1994 and earlier.

There appears to be very little question that the veteran 
cannot work in his present condition;  the very difficult 
question posed to VA is whether his service-connected PTSD 
prevented him from maintaining substantially gainful 
employment from July 1992 to December 1997.  On the whole, 
though the question is a difficult one, the preponderance of 
the evidence, as now significantly enhanced by both a great 
deal of additional medical reports and perhaps some 
hindsight, indicates that the veteran's PTSD precluded him 
from working from May 30, 1993, to December 3, 1997, even 
prior to the nonservice-connected September 1994 organic 
brain injury and during times of sustained abstinence from 
alcohol.  This determination obviates the necessity for the 
Board to make a determination as to whether disability due to 
alcohol consumption is to be considered part of the service-
connected disability for this period.   

In determining the appropriate schedular rating for PTSD for 
purposes of establishing whether the veteran is entitled to a 
TDIU from July 1992 to December 1997, the rating criteria in 
effect prior to November 1996 must be considered.  In the 
Board's view, a 100 percent rating is warranted for the 
period from May 30, 1993, forward because the evidence shows 
that for this period forward the veteran was demonstrably 
unable to find employment due to PTSD.  This is sufficient 
for a rating of 100 percent under the old criteria.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).  The 100 percent rating 
under the old criteria is carried forward through December 3, 
1997, under the rule in Karnas v. Derwinski, 1 Vet. App. 308 
(1991);  since the benefit sought on appeal is granted under 
the old criteria, the newer criteria need not be considered 
under the facts of this case.  This comports with the 
September 1994 determination of the Social Security 
Administration and the medical evidence underlying that 
decision.   In sum, under the old rating criteria, the Board 
finds that a 100 percent rating for May 30, 1993, to December 
3, 1997, is warranted, since the veteran was demonstrably 
unable to obtain or maintain employment due to his PTSD 
during this time.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996). 

Although jurisdiction over the subissue of the proper 
schedular rating for PTSD from May 30, 1993, to December 3, 
1997, was assumed in contemplation of the issue on appeal, 
namely entitlement to a TDIU for the period from July 2, 
1992, to December 3, 1997, the Board's resolution of this 
subissue renders moot the precise issue adjudicated, namely 
entitlement to a TDIU, from May 30, 1993, to December 3, 
1997.  As noted above, a TDIU "is merely an alternate way to 
obtain a total disability rating without being rated 100 
percent disabled under the rating schedule."  Norris v. 
West, 12 Vet. App. 413, 420-421 (1999).  A schedular 100 
percent rating is the greater benefit since a schedular 
rating of 100 percent, unlike the TDIU rating, is a 
prerequisite to additional benefits, such as special monthly 
compensation.  See 38 U.S.C.A. § 1114 (West 1991 and Supp. 
2000).   

Also as noted above, since the disability picture is not so 
clear and the evidence not as fully developed for the period 
from July 2, 1992, to May 29, 1993, the issue of a TDIU for 
this earlier period is addressed in the REMAND portion of 
this action, below.



ORDER

A 100 percent rating for PTSD for the period from May 30, 
1993, through December 3, 1997, is granted, subject to the 
provisions governing the payment of monetary benefits.



REMAND

The veteran seeks a TDIU for the period from July 2, 1992, to 
May 29, 1993. 

Associated with his July 1992 application, the veteran 
submitted an October 1992 statement from a former employer, 
indicating that the veteran was unable to retain his 
employment as a home care provider for her.  By contrast, 
during his March 1999 RO hearing, the veteran described a 
period of employment in early 1993 for about three or four 
months during which, despite difficulties with his 
supervisors and his disabilities, he worked a significant 
amount of overtime hours and made approximately $7,500. 

During an October 1992 VA examination, the examiner found 
that the veteran seemed to have a history and symptom complex 
consistent with PTSD, considered to be of mild degree.  The 
examiner further opined that of more importance immediately 
was the veteran's continued abuse of alcohol, for which he 
had been in treatment programs several times.  The veteran 
was also noted to tend to avoid other people and to be a 
loner.  

Social Security Administration records indicate that the 
veteran underwent alcohol detoxification at the Denver VAMC 
in March 1993.  The Board acknowledges that the RO has made 
good-faith efforts to obtain records of treatment from the 
Denver VAMC, but without result.
 
During an August 1994 VA psychiatric examination, the 
examiner found that it was difficult to separate the extent 
of dysfunction imposed by the veteran's alcoholism versus 
PTSD, and that "the two may indeed be interrelated." 

Also, the August 1994 VA examination report describes the 
veteran as having an extensive history of alcohol dependence 
and treatment over the years.  To what extent the veteran 
received such treatment at times relevant to the issue 
remaining on appeal is not clear from the record.  The 
veteran will require assistance in this regard due to 
significant problems with memory.

As noted above, recently enacted legislation, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions are described in the decision portion of this 
action. 

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify all VA, private and military 
records of treatment pertinent to his 
claim for an effective date of an award 
of a TDIU from July 2, 1992 to May 29, 
1993.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records that have 
not been previously obtained by the RO 
and associate them with the claims 
folder. 

The records sought must include all VA 
and private records of treatment or 
hospitalization for psychiatric 
disability, to include PTSD and alcohol 
abuse, which would be pertinent to 
evaluation of the level of disability due 
to PTSD from July 1992 to May 1993.  The 
records sought should specifically 
include records of detoxification at the 
Denver VAMC in March 1993.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
effort to obtain these records would be 
futile. 

3. The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000.  

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 


If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

